
	
		II
		110th CONGRESS
		1st Session
		S. 2077
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2007
			Mr. Harkin (for himself,
			 Mr. Kohl, and Mr. Durbin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Agriculture, Nutrition, and Forestry
		
		A BILL
		To establish a program to assure the safety of fresh
		  produce intended for human consumption, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Fresh Produce Safety Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—Food safety activities
					Sec. 101. Administration of national program.
					Subtitle A—Minimally processed produce
					Sec. 111. Good manufacturing practices.
					Sec. 112. Inspections of processors.
					Subtitle B—Raw agricultural commodities
					Sec. 121. Good agricultural practices.
					Sec. 122. Inspections of facilities.
					TITLE II—Research and education
					Sec. 201. Public health assessment system.
					Sec. 202. Public education system.
					Sec. 203. Research.
					TITLE III—Imported produce and other provisions
					Sec. 301. Imported produce.
					Sec. 302. Authorization of appropriations.
				
			2.FindingsCongress finds that—
			(1)consumption of
			 fresh fruits and vegetables can promote health and prevent disease, and should
			 be encouraged;
			(2)an estimated
			 76,000,000 cases of foodborne disease occur each year in the United States,
			 causing about 325,000 hospitalizations and 5,000 deaths annually, according to
			 the Centers for Disease Control and Prevention (referred to in this section as
			 the CDC);
			(3)data reported to
			 the CDC indicate that outbreaks of foodborne illness in the United States
			 associated with fruits and vegetables have increased in absolute numbers and as
			 a proportion of all reported foodborne outbreaks;
			(4)illnesses caused
			 by E. coli O157:H7, Salmonella spp., and norovirus have been traced to a wide
			 variety of produce, including lettuce, salads, melons, sprouts, tomatoes, and
			 many fruit- and vegetable-containing dishes;
			(5)outbreaks of
			 food-borne illness associated with produce in the United States have been
			 documented from both imported produce and domestically grown produce;
			(6)large scale
			 processing of produce can easily spread pathogens into minimally processed food
			 and a single outbreak can affect hundreds of people;
			(7)persons who
			 process produce for human consumption have the responsibility to prevent or
			 minimize food safety hazards related to their products;
			(8)rising consumer
			 demand for minimally processed produce, the growing market for various kinds of
			 domestic and imported minimally processed produce, and the increasing variety
			 of processing techniques for produce, are causing newly recognized or
			 unpredicted safety hazards; and
			(9)risk-based
			 sanitation practices, and commodity-specific good agricultural and
			 manufacturing practices, tailored to the hazards and the level of risk that a
			 specific food product presents, should be applied to the processing of produce
			 to minimize these hazards.
			3.DefinitionsIn this Act:
			(1)ContaminantThe
			 term contaminant includes a bacterium, chemical, natural or
			 manufactured toxin, virus, parasite, physical hazard, or other human pathogen
			 that, when in food, can cause human illness, injury, or death.
			(2)Minimally
			 process
				(A)In
			 generalThe term minimally process means—
					(i)to
			 carry out the commercial preparation or manufacture of produce,
			 including—
						(I)the peeling,
			 coring, stemming, trimming, mashing, or shredding of produce;
						(II)the cutting of
			 produce after harvesting;
						(III)the preparation
			 of fresh produce so to as to appear ready for consumption without further
			 washing or preparation; and
						(IV)the mixing or
			 blending of minimally processed produce with other produce; and
						(ii)does not include
			 carrying out the harvesting, washing (except as provided in clause (i)(III)),
			 waxing, packing, or sorting, of a raw agricultural commodity.
					(B)ExceptionThe
			 term minimally process shall not apply to a raw agricultural
			 commodity that is stemmed but not subject to further commercial
			 preparation.
				(3)Processor of
			 produceThe term processor of produce means a person
			 that minimally processes produce.
			(4)Produce
				(A)In
			 generalThe term produce means any perishable
			 agricultural commodity, as defined in section 1(b) of the Perishable
			 Agricultural Commodities Act, 1930 (7 U.S.C. 499a(b)).
				(B)InclusionsThe
			 term produce includes a mixture of—
					(i)a
			 commodity described in subparagraph (A); and
					(ii)any other food,
			 as defined in section
			 201 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 321).
					(C)ExclusionsThe
			 term produce does not include—
					(i)other food in the
			 mixture described in subparagraph (B)(ii); and
					(ii)an
			 article used for food or drink for animals, or an article used for a component
			 of such an article.
					(5)Raw
			 agricultural commodityThe term raw agricultural
			 commodity means a perishable agricultural commodity, as defined in
			 section 1(b) of the Perishable Agricultural Commodities Act, 1930
			 (7 U.S.C.
			 499a(b)) that is a raw agricultural commodity, as defined in
			 section
			 201 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 321).
			(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			IFood
			 safety activities
			101.Administration
			 of national program
				(a)In
			 general
					(1)National
			 programThe Secretary shall administer a national program for the
			 purpose of protecting human health by ensuring that—
						(A)there are
			 effective programs in place to assure the safety of produce minimally processed
			 in the United States; and
						(B)producers of raw
			 agricultural commodities have effective programs in place to assure the safety
			 of those commodities produced in the United States.
						(2)Basis for
			 programThe program shall take into consideration the distinctive
			 characteristics of minimal processing of produce and the differing practices
			 and levels of risk associated with the production of different raw agricultural
			 commodities.
					(b)Program
			 elementsThe program shall provide for implementation of the
			 authorities described in—
					(1)sections 402A,
			 402B, 704A, and 704B of the Federal Food, Drug,
			 and Cosmetic Act, as added by subtitles A and B; and
					(2)title II.
					AMinimally
			 processed produce
				111.Good
			 manufacturing practices
					(a)In
			 generalChapter IV of the Federal
			 Food, Drug, and Cosmetic Act is amended by inserting after section
			 402 (21 U.S.C.
			 342) the following:
						
							402A.Good
				manufacturing practices for produce
								(a)Good
				manufacturing practice regulations
									(1)In
				generalNot later than 1 year after the date of enactment of this
				section, the Secretary shall by regulation establish standards for good
				manufacturing practices for the minimal processing of produce.
									(2)ContentThe
				regulations issued under paragraph (1) shall include the following
				requirements:
										(A)SanitationProcessors
				of produce shall—
											(i)establish
				mandatory sanitation standard operating procedures, including cleaning
				procedures for equipment, storage areas, air systems, and water storage
				areas;
											(ii)design
				processing facilities to facilitate maintenance and good sanitation practices
				so that contamination may be controlled throughout receiving, cooling,
				processing, packing, and storage operations; and
											(iii)ensure—
												(I)controlled access
				to the facility and to processing areas;
												(II)adequate space
				for operations;
												(III)adequate
				drainage of processing and wash water;
												(IV)food contact
				surfaces that are easy to clean and maintain;
												(V)that areas and
				structures designed to protect the product and equipment from contamination;
				and
												(VI)that sanitation
				standards established in clause (i) are adhered to in the transportation of
				minimally processed produce to the extent practicable.
												(B)Water
											(i)In
				generalProcessors of produce shall ensure that—
												(I)the water supply
				used in food processing plants is suitable for its intended use;
												(II)facilities have
				an environmental monitoring program that includes sampling for pathogens to
				detect areas of harborage and to verify the effectiveness of cleaning and
				sanitizing programs in preventing cross-contamination; and
												(III)each sanitizer
				used for washing vegetables is appropriate for its intended use.
												(ii)Sampling
				programs for waterIf the Secretary determines that effective
				sampling programs can be developed, processors of produce shall ensure that the
				water used for washing produce is monitored for the presence of pathogens at a
				rate adequate to ensure highly contaminated batches are identified and
				eliminated.
											(C)Additional
				requirementsOther requirements as determined appropriate by the
				Secretary.
										(3)Risk
				assessmentThe standards established under paragraph (1) shall be
				based on risk assessment tools and metrics developed by the Food and Drug
				Administration in consultation with the Department of Agriculture and
				processors of produce. The risk assessments shall include—
										(A)identification of
				existing and potential hazards at facilities;
										(B)evaluation of
				human health risks posed by hazards identified in subparagraph (A); and
										(C)proposed controls
				to minimize hazards based on subparagraph (B).
										(4)Risk
				classificationThe Secretary shall classify facilities as high-,
				medium-, or low-risk according to the risk assessments in paragraph (3), and by
				considering the hazards associated with the type of produce being minimally
				processed at a facility, the facility’s history of compliance and food safety
				problems, and such other factors as the Secretary may determine to be
				appropriate. Such risk classification shall determine the specific standards
				and controls required at each facility.
									(5)Science-based
				standardsThe standards established under paragraph (1)
				shall—
										(A)reflect the best
				available science; and
										(B)be subject to
				change through regulations promulgated by the Secretary as new scientific
				evidence on risk becomes available.
										(b)Implementation
				plan for processors
									(1)In
				generalNot later than 2 years after the date of enactment of
				this section, the Secretary shall require every processor of produce to have a
				written plan detailing the controls utilized the processor of produce.
									(2)ContentA
				plan under paragraph (1) shall—
										(A)address good
				manufacturing standards set forth by the Secretary;
										(B)require
				recordkeeping to monitor compliance;
										(C)require the
				sampling of products and process to be tested, at a frequency and in a manner
				commensurate with the risk presented by the facility and produce processed, as
				determined in subsection (a)(3), if the Secretary deems this appropriate, and
				sufficient to ensure that the standards or process controls are effective on an
				on-going basis and that regulatory standards are met; and
										(D)provide access to
				the Food and Drug Administration to records maintained by the facility pursuant
				to section 414.
										(3)Specific
				controlsIn addition to complying with standards established
				under section 402A(a)(1), the Secretary may require processors to adopt
				specific process controls identified in section 402A(a)(3), if the process
				controls are needed to ensure the protection of the public health.
									(4)Tiered
				implementationThe Secretary shall require such a plan for
				high-risk facilities first, and then for medium-risk facilities, and then for
				low-risk facilities, as classified under subsection (a)(4).
									(c)ExceptionsIn
				issuing regulations under subsection (a), the Secretary may modify the good
				manufacturing process regulations if the Secretary determines, for good cause
				shown and stated together with the regulations, that for a specific
				product—
									(1)a modification of
				such provisions would be more effective to prevent the contamination of, or
				promote the sanitation of, minimally processed produce; or
									(2)the application
				of a portion of such provisions would not result in the prevention of
				contamination of, or promotion of sanitation of, minimally processed
				produce.
									(d)Effective
				dateThe regulations
				promulgated under subsection (a) shall take effect 2 years after the date of
				enactment of this section.
								(e)DefinitionsIn this section:
									(1)Contaminant;
				minimally process; produceThe terms contaminant,
				minimally process, and produce have the meanings
				given those terms in section 3 of the Fresh
				Produce Safety Act.
									(2)FacilityThe
				term facility includes any factory, warehouse, or establishment,
				in which produce is minimally processed.
									(3)Good
				manufacturing practice regulationsThe term good
				manufacturing practice regulations means the good manufacturing practice
				regulations for manufacturing, packing, or holding food, issued under sections
				402, 701, and 704 of this Act and under section 361 of the
				Public Health Service Act
				(42 U.S.C.
				264).
									.
					(b)ViolationSection 402 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 342) is amended by adding at the end the following:
						
							(j)It is an article
				of produce processed in violation of section
				402A.
							.
					112.Inspections of
			 processors
					(a)In
			 generalChapter VII of the Federal Food, Drug, and Cosmetic Act is
			 amended by inserting after section 704 (21 U.S.C. 374) the following:
						
							704A.Inspections
				of processors
								(a)Nature of
				inspections
									(1)In
				generalThe Secretary shall provide for unannounced inspections
				of processing facilities to determine if produce processed in the facilities is
				in compliance with the requirements of this Act that relate to produce.
									(2)ScheduleThe
				Secretary shall establish a schedule for the unannounced inspections, which
				shall provide for—
										(A)inspections at
				least once per growing season for facilities classified as high-risk under
				section 402A(a)(4); and
										(B)less frequent
				inspections, as determined by the Secretary, for facilities classified as
				medium- or low-risk facilities under section 402A(a)(4).
										(3)Examination of
				classificationsEach such inspection of a facility shall include
				an examination of whether the facility is appropriately classified under
				section 402A(a)(4).
									(b)Conduct of
				inspections
									(1)ScopeAn
				inspection under subsection (a) of any facility described in subsection (a)
				shall extend to all things in the facility, any required records, processes,
				controls, and premises that bear on whether minimally processed produce is in
				compliance with the requirements of this Act that relate to produce. Access to
				records may include the copying of the records.
									(2)AuthoritiesIn
				conducting such an inspection, an officer or employee duly designated by the
				Secretary shall have the same authorities and duties as the officer or employee
				would have under subsection (a)(1), (c), or (d) of section 704 to inspect
				facilities in which food is minimally processed.
									(3)ReportNot
				later than 48 hours after completion of the inspection, the officer or employee
				making the inspection shall give to the owner, operator, or agent in charge a
				written report setting forth any conditions or practices observed that indicate
				that any produce from the facility is in violation of the requirements of this
				Act that relate to produce.
									(c)Product
				detention and condemnation
									(1)In
				generalIf, during an inspection conducted under this section, an
				officer or employee making the inspection determines that minimally processed
				produce is in violation of the requirements of this Act that relate to produce,
				the officer or employee may order the produce segregated, impounded, and if
				objection is not made no later than 48 hours after the issuance of the
				impoundment order, condemned. If objection is made during such 48-hour period,
				minimally processed produce that is perishable may be processed to the extent
				necessary to prevent spoilage, and the Secretary shall expeditiously commence a
				hearing within 24 hours after the objection regarding the determination and any
				action required for compliance with the requirements of this Act that relate to
				produce. The decision of the Secretary following the hearing shall be
				considered to be a final agency action.
									(2)ReleaseIf
				the Secretary determines that, through relabeling or other action, the produce
				can be brought into compliance with the requirements of this Act that relate to
				produce, the produce may be released following a determination by the Secretary
				that the relabeling or other action as specified by the Secretary has been
				performed.
									(3)DestructionAny
				minimally processed produce condemned under paragraph (1)—
										(A)in a case in
				which no objection is made under paragraph (1);
										(B)after the hearing
				and any judicial review; or
										(C)after failure of
				the owner, operator, or agent to perform relabeling or other action described
				in paragraph (2),
										shall be
				destroyed under supervision of the Secretary.(d)Maintenance of
				records
									(1)In
				generalThe owner, operator, or agent in charge of each facility
				shall maintain such records as the Secretary may prescribe. The records shall
				be maintained for a reasonable period of time as determined by the Secretary.
				The records shall include information concerning—
										(A)(i)the origin, receipt,
				delivery, sale, movement, holding, and disposition of produce minimally
				processed at the facility;
											(ii)the minimal processing of the
				produce; and
											(iii)other matters reasonably related
				to whether produce minimally processed at the facility may be in violation of
				the requirements of this Act that relate to produce; and
											(B)(i)the origin, receipt,
				delivery, sale, movement, holding, and disposition of ingredients used in the
				produce minimally processed at the facility, including sufficient information
				to permit lot identification to facilitate traceback of produce found to be in
				violation of the requirements of this Act that relate to produce, or to be
				causing human illness or injury;
											(ii)the identity and amount of
				ingredients used in the produce;
											(iii)the results of laboratory,
				sanitation, or other quality control tests performed on the produce or in the
				facility; and
											(iv)consumer complaints concerning the
				safety of the produce or the packaging of the produce.
											(2)Availability of
				recordsThe owner, operator, or agent shall—
										(A)make available,
				during an inspection conducted under subsection (a), the records described in
				paragraph (1)(A); and
										(B)at the request of
				the Secretary, if the officer or employee finds as a result of the inspection
				that produce from the facility is associated with foodborne disease or poses an
				imminent health hazard, make available for inspection the records described in
				paragraph (1)(B).
										(3)Required
				disclosureThe owner, operator, or agent in charge of a facility
				shall have an affirmative obligation to take corrective action, including
				ensuring the product is not introduced into commerce, as approved by the
				Commissioner of Food and Drugs or the Secretary, if the results of testing or
				sampling of produce, equipment, or material in contact with produce are
				positive for any contaminant, in accordance with section 414. The owner,
				operator, or agent in charge of a facility shall have an affirmative obligation
				to disclose to the Commissioner of Food and Drugs or the Secretary if the
				results of testing finds a positive test result and the product is in
				commerce.
									(e)Definitions
									(1)FacilityThe
				term facility includes any factory, warehouse, or establishment,
				in which produce is minimally processed.
									(2)Minimally
				process; produceThe terms minimally process and
				produce have the meanings given those terms in section 3 of the
				Fresh Produce Safety
				Act.
									.
					(b)Remedies
						(1)In
			 generalParagraphs (f) and (n) of
			 section 301,
			 and section 304(g)(1), of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 331, 334(g)(1)) are amended by striking section
			 704 and inserting section 704 or 704A.
						(2)Prohibited
			 disclosuresSection 301(j) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 331(j)) is amended by striking 704, and
			 inserting 704, 704A,.
						(c)Conforming
			 amendmentSection 742(a)(2) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 379l(a)(2)) is amended by striking section 704
			 and inserting section 704 or 704A.
					BRaw agricultural
			 commodities
				121.Good
			 agricultural practices
					(a)In
			 generalChapter IV of the Federal
			 Food, Drug, and Cosmetic Act, as amended by section 111(a), is
			 further amended by inserting after section 402A the following:
						
							402B.Good
				agricultural practices for raw agricultural commodities
								(a)Good
				agricultural practice regulations
									(1)In
				generalNot later than 1 year after the date of enactment of this
				section, the Secretary, in consultation with the Secretary of Agriculture,
				shall by regulation establish general standards for good agricultural practices
				for the production of raw agricultural commodities, in order to minimize the
				violations of this Act and maximize the safety of those commodities.
									(2)ContentsThe
				regulations issued under paragraph (1) shall include the following
				requirements:
										(A)ManureGrowers
				of a raw agriculture commodity shall—
											(i)manage the
				application of manure to ensure that it does not contribute to the
				contamination of crops, including limitations on the crops where and when
				manure may be applied; and
											(ii)monitor and
				maintain records relating to use of manure in composting intended for use on
				food crops to ensure effective controls are used to destroy pathogens.
											(B)Animals,
				domestic and wildlifeGrowers of a raw agricultural commodity
				shall ensure that domestic animals should be excluded, to the extent reasonably
				practicable, from fields and orchards during the growing and harvesting season,
				and growing areas should have wildlife deterrents.
										(C)WaterGrowers
				of a raw agricultural commodity shall ensure that the water supply used for
				irrigation and for washing is suitable for its intended use and that ground
				water is regularly monitored for the presence of pathogens at a rate adequate
				to ensure that contaminated water is identified and diverted from use on food
				crops.
										(D)Environmental
				conditionsGrowers of a raw agricultural commodity shall consider
				the unique environmental conditions that might increase the likelihood of crop
				contamination, including flooding, runoff, drought, and other conditions and
				develop safety plans to ensure contaminated crops are not distributed.
										(E)Additional
				requirementsOther requirements as determined appropriate by the
				Secretary.
										(3)Risk
				assessmentThe standards established under paragraph (1) shall be
				based on risk assessment tools and metrics developed by the Food and Drug
				Administration in consultation with the Department of Agriculture and growers
				of produce. The risk assessments shall include—
										(A)identification of
				existing and potential hazards at facilities;
										(B)evaluation of
				human health risks posed by hazards identified in subparagraph (A); and
										(C)proposed controls
				to minimize hazards based on subparagraph (B).
										(4)Risk
				classificationThe Secretary shall classify facilities as high-,
				medium-, or low-risk according to the risk assessments in paragraph (3), and by
				considering the hazards associated with the type of produce being grown at a
				facility, the facility’s history of compliance and food safety problems, and
				such other factors as the Secretary may determine to be appropriate. Such risk
				classification shall determine the specific standards and controls required at
				each facility.
									(5)Science-based
				standardsThe standards established under paragraph (1)
				shall—
										(A)reflect the best
				available science; and
										(B)be subject to
				change as new scientific evidence on risk becomes available.
										(b)Implementation
				plan
									(1)In
				generalNot later than 2 years after the date of enactment of
				this section, the Secretary shall require growers of a raw agricultural
				commodity to have a written plan detailing the controls utilized by the grower
				that limit the presence and growth of contaminants.
									(2)ContentA
				plan under paragraph (1) shall—
										(A)address standards
				for good agricultural practices developed under subsection (a);
										(B)require
				recordkeeping to monitor compliance;
										(C)require sampling
				of product to be tested at a frequency and in a manner commensurate with the
				risk presented by the facility and produce grown as determined in subsection
				(a)(3), if the Secretary deems this appropriate, and sufficient to ensure that
				the standards or process controls are effective on an on-going basis and that
				regulatory standards are met; and
										(D)provide access to
				the Food and Drug Administration to records maintained by the facility.
										(3)Specific
				controlsThe Secretary may require growers of a raw agricultural
				commodity to adopt as part of a plan under paragraph (1) specific process
				controls, if the process controls are needed to ensure the protection of the
				public health.
									(4)Tiered
				implementationThe Secretary shall require such a plan for
				high-risk facilities first, and then for medium-risk facilities, and then for
				low-risk facilities, as classified under subsection (a)(4).
									(c)Effective
				dateThe regulations described in subsection (a) shall take
				effect 2 years after the date of enactment of this section.
								(d)DefinitionsIn
				this section:
									(1)FacilityThe
				term facility means a farm or other facility of a grower of a raw
				agricultural commodity.
									(2)Raw
				agricultural commodityThe term raw agricultural
				commodity means a perishable agricultural commodity, as defined in
				section 1(b) of the Perishable Agricultural Commodities Act, 1930
				(7 U.S.C.
				499a(b)) that is a raw agricultural commodity, as defined in
				section
				201.
									.
					(b)ViolationSection 402(j) of
			 the Federal Food, Drug, and Cosmetic
			 Act, as added by section 111(b), is amended by inserting before the
			 period the following: or a raw agricultural commodity produced in
			 violation of section 402B.
					122.Inspections of
			 facilities
					(a)In
			 generalChapter VII of the Federal Food, Drug, and Cosmetic Act, as
			 amended by section 112(a), is further amended by inserting after section 704A
			 the following:
						
							704B.Inspections
				of facilities
								(a)Nature of
				inspectionsOfficers and employees duly designated by the
				Secretary shall have the authority to inspect appropriate facilities (as
				defined in section 402B) to determine compliance with the standards described
				in section 402B.
								(b)RegulationsNot
				later than 2 years after the date of enactment of this section, the Secretary,
				in consultation with the Secretary of Agriculture, shall by regulation issue
				procedures for conducting the inspections.
								(c)Effective
				dateSubsection (a) and the regulations promulgated under
				subsection (b) shall take effect 3 years after the date of enactment of this
				section.
								.
					(b)Remedies
						(1)In
			 generalParagraphs (f) and (n) of
			 section 301, and
			 section 304(g)(1), of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 331(j)), as amended in section 112(b), are further amended by
			 striking or 704A and inserting , 704A, or
			 704B.
						(2)Prohibited
			 disclosuresSection 301(j) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 333(j)), as amended in section 112(b), is further amended by
			 inserting 704B, after 704A,.
						(c)Conforming
			 amendmentSection 742(a)(2) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 379l(a)(2)), as amended in section 112(c), is further amended
			 by striking or 704A and inserting , 704A, or
			 704B.
					IIResearch and
			 education
			201.Public health
			 assessment system
				(a)Cooperation
			 with the centers for Disease Control and PreventionThe
			 Commissioner of Food and Drugs, in cooperation with the Secretary of
			 Agriculture, the Director of the Centers for Disease Control and Prevention,
			 and the Administrator of the Environmental Protection Agency, shall establish
			 and maintain an active surveillance system, for surveillance of a
			 representative proportion of the population of the United States, to assess
			 more accurately the frequency and sources of human illness in the United States
			 associated with the consumption of fresh produce.
				(b)Public health
			 sampling
					(1)GuidelinesNot
			 later than 3 years after the date of enactment of this Act, the Commissioner of
			 Food and Drugs, in cooperation with the Secretary of Agriculture, the Director
			 of the Centers for Disease Control and Prevention, and the Administrator of the
			 Environmental Protection Agency, shall establish guidelines for a sampling
			 system under which the Commissioner and the Secretary of Agriculture shall
			 collect and analyze samples of fresh produce, both minimally processed and
			 unprocessed, to assist the Commissioner in carrying out this Act and the
			 requirements of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 301 et seq.) that relate
			 to produce, and to assess more accurately the nature, frequency of occurrence,
			 and amounts of contaminants in the produce.
					(2)Monitoring and
			 other informationIn carrying out the sampling system, the
			 Commissioner of Food and Drugs and the Secretary of Agriculture shall provide
			 for—
						(A)statistically
			 valid monitoring, including the conduct of market-basket studies, on the
			 nature, frequency of occurrence, and amounts of contaminants in produce
			 available to consumers; and
						(B)at the request of
			 the Commissioner, the collection and analysis of such other information,
			 including analysis of information from monitoring and verification samples, as
			 the Commissioner determines may be useful in assessing the occurrence of
			 contaminants in produce.
						(3)Process
			 verification standardThe Commissioner of Food and Drugs and the
			 Secretary of Agriculture shall conduct sampling to identify—
						(A)a contaminant, or
			 other substance, that is commonly found on minimally processed produce and,
			 when present at low levels, accurately indicates that the produce has been
			 appropriately processed, with adequate sanitation; and
						(B)a standard for
			 the level of that substance that indicates that the produce has been minimally
			 processed as described in subparagraph (A).
						202.Public
			 education systemThe
			 Commissioner of Food and Drugs and the Secretary of Agriculture, in cooperation
			 with private and public organizations, including the State cooperative
			 extension services and appropriate State entities, shall design and implement a
			 national public education program on food safety relating to produce. In
			 carrying out the program, the Commissioner shall—
				(1)provide
			 information to the public regarding Federal standards and good agricultural and
			 manufacturing practice requirements relating to food safety and promote public
			 awareness, understanding, and acceptance of the standards and requirements;
			 and
				(2)provide such
			 other information or advice to persons that work with the growing and minimal
			 processing of produce, the food service and retail industry, consumers, and
			 other persons as the Commissioner determines will promote the purposes of this
			 Act.
				203.Research
				(a)In
			 generalThe Secretary of Agriculture, in consultation with the
			 Commissioner of Food and Drugs, shall conduct research to assist in the
			 implementation of this Act and the requirements of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 301 et seq.) that relate to produce, including studies relating
			 to—
					(1)improving
			 sanitation and food safety practices in the minimal processing of
			 produce;
					(2)developing
			 improved techniques for the monitoring of produce and inspection of
			 produce;
					(3)developing
			 efficient, rapid, and sensitive methods for determining and detecting the
			 presence of contaminants in produce;
					(4)determining the
			 sources of contamination of produce, including contamination from growing,
			 harvesting, and minimal processing produce and post-processing contamination of
			 produce;
					(5)developing
			 consumption data with respect to produce (including minimally processed
			 produce); and
					(6)mitigation
			 strategies to aid produce processors and produce growers in deciding what
			 actions to take when contamination is found.
					(b)Contract
			 authorityThe Secretary of Agriculture is authorized to enter
			 into contracts and agreements with States, institutions of higher education,
			 other government agencies, and other persons to carry out the activities
			 described in this section.
				IIIImported
			 produce and other provisions
			301.Imported
			 produce
				(a)Equivalency
			 proceduresNot later than 1 year after the date of enactment of
			 this Act, the Secretary, in consultation with the Secretary of Agriculture,
			 shall by regulation establish procedures for equivalency with foreign countries
			 that intend to export raw agricultural commodities and minimally processed
			 produce to the United States.
				(b)ContentThe
			 Secretary, in consultation with the Secretary of Agriculture, shall establish
			 procedures to require that imported raw agricultural commodities and minimally
			 processed produce meet the criteria established in this Act (and the amendments
			 made by this Act).
				302.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act (and the amendments made by this Act) for each fiscal year.
			
